EXHIBIT 5.1 Jon E. Gavenman T: +1 jgavenman@cooley.com March 21, 2014 Cardica, Inc. 900 Saginaw Drive Redwood City, CA 94063 RE: Cardica, Inc. Ladies and Gentlemen: We have acted as counsel to Cardica, Inc., a Delaware corporation (the “ Company ”), and you have requested our opinion with respect to certain matters in connection with the offering by the Company, of up to 36,972,500 shares (the “ Shares ”) of the Company’s common stock, par value $0.001 (the “ Common Stock ”), including up to 4,822,500 shares of Common Stock that may be sold by the Company pursuant to the exercise of an option to purchase additional shares granted to the underwriters, pursuant to a Registration Statement on Form S-1 (the “ Registration Statement ”), filed with the Securities and Exchange Commission (the “ Commission ”) under the Securities Act of 1933, as amended (the “ Act ”), and the related prospectus dated March 21, 2014 (the “ Prospectus ”). The Shares are to be sold by the Company as described in the Registration Statement and the Prospectus. In connection with this opinion, we have examined and relied upon the Registration Statement and the Prospectus, the Company’s Amended and Restated Certificate of Incorporation and Amended and Restated Bylaws, each as currently in effect, and the originals or copies certified to our satisfaction of such records, documents, certificates, memoranda and other instruments as in our judgment are necessary or appropriate to enable us to render the opinion expressed below. We have assumed the genuineness and authenticity of all documents submitted to us as originals, and the conformity to originals of all documents submitted to us as copies; the accuracy, completeness and authenticity of certificates of public officials. Our opinion is expressed only with respect to the federal laws of the United States of America and the General Corporation Law of the State of Delaware. On the basis of the foregoing, and in reliance thereon, we are of the opinion that the Shares, when sold and issued in accordance with the Registration Statement and the Prospectus, will be validly issued, fully paid and nonassessable. We consent to the reference to our firm under the caption “Legal Matters” in the Prospectus included in the Registration Statement and to the filing of this opinion as an exhibit to a current report of the Company on Form 8-K. FIVE PALO ALTO SQUARE, 3, PALO ALTO, CA 94306-2155 T: (650) 843-5000 F: (650) 849-7400 WWW.COOLEY.COM Cardica, Inc. Page Two Very truly yours, Cooley LLP By: /s/ Jon E. Gavenman Jon E. Gavenman FIVE PALO ALTO SQUARE, 3, PALO ALTO, CA 94306-2155 T: (650) 843-5000 F: (650) 849-7400 WWW.COOLEY.COM
